DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.

Response to Amendment
Applicant’s Arguments/Remarks filed on 03/04/2022 with respect to amended independent claim 1 have been fully considered. Applicant’s amendment to the Title overcomes the Specification objection previously set in the Final Rejection mailed on 12/07/2021. An Examiner’s Amendment was proposed to place the claims in conditions for allowance. The proposed Examiner’s Amendment was approved by Attorney Jonathan A. Solomon (Reg. No. 64,869) on 05/20/2022. 

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with attorney Jonathan A. Solomon (Reg. No. 64,869) on 05/20/2022. The Examiner and the Applicant's Attorney have arrived at an agreement on amendments that will be applied to the following claims. The claims has been amended as follows:

1. (Currently Amended) A communication method comprising: 
forwarding, by a first access network device to a core network device, a non-access stratum (NAS) message received from a terminal device, wherein the NAS message comprises information received from a terminal device about a correspondence between a packet data unit (PDU) session of the terminal device and a network slice; 
receiving, by the first access network device from the core network device, an NG application protocol (NGAP) message that comprises the information and a maximum quantity of accessible network slices of the terminal device; 
storing, by the first access network device, the information; and 
sending, by the first access network device, the information to a second access network device.

5. (Currently Amended) A communication method comprising: 
obtaining, by a terminal device, information about a correspondence between a packet data unit (PDU) session of the terminal device and a network slice; and 
sending, by the terminal device, a non-access stratum (NAS) message that comprises the information to first access network device to be forwarded to a core network device for processing and sent to a second access network device, wherein the core network device sends the information in an NG application protocol (NGAP) message after processing, for the first access network device to send to the second access network device, wherein the NGAP message comprises the information and a maximum quantity of accessible network slices of the terminal device.

7. (Currently Amended) An access network device, comprising: 
a communications interface; 
at least one processor coupled to the communications interface; and 
a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to: 
forward, by using the communications interface, a non-access stratum (NAS) message received from a terminal device, wherein the NAS message comprises information received from a terminal device about a correspondence between a packet data unit (PDU) session of the terminal device and a network slice; 
receive, by using the communications interface from a core network device, an NG application protocol (NGAP) message that comprises the information and a maximum quantity of accessible network slices of the terminal device; 
store the information; and 
send, by using the communications interface, the information to a second access network device.

13. (Currently Amended) A terminal device, wherein the terminal device comprises: 
a communications interface; 
at least one processor coupled to the communications interface; and 
a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor, the programming instructions instruct the at least one processor to: 
obtain information about a correspondence between a packet data unit (PDU) session of the terminal device and a network slice; and 
send, through the communications interface, a non-access stratum (NAS) message that comprises the information about the correspondence to first access network device to be forwarded to a core network device for processing and sent to a second access network device, wherein the core network device sends the information in an NG application protocol (NGAP) message after processing, for the first access network device to send to the second access network device, wherein the NGAP message comprises the information and a maximum quantity of accessible network slices of the terminal device.

REASONS FOR ALLOWANCE
Claims 1, 3-7, 9-10 and 12-14 are allowed. Claims 2, 8 and 11 were cancelled.
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a communication method comprising: forwarding, by a first access network device to a core network device, a non-access stratum (NAS) message received from a terminal device, wherein the NAS message comprises information received from a terminal device about a correspondence between a packet data unit (PDU) session of the terminal device and a network slice; receiving, by the first access network device from the core network device, an NG application protocol (NGAP) message that comprises the information and a maximum quantity of accessible network slices of the terminal device; storing, by the first access network device, the information; and sending, by the first access network device, the information to a second access network device.

Regarding independent claim 1, the closest prior art of Centonza discloses a method to perform communications between a wireless device 10 and radio network nodes (Centonza, Fig. 7, [0097]). The bearer traffic is implemented in a network using packets (Centonza, Fig. 6, [0088], [0094]). Centonza recites [0098] “The identity may be obtained from a central node, the wireless device 10 or be pre-configured. The slice ID may be signalled, e.g. by the wireless device 10, either in a single value valid for all bearers established for the wireless device 10 or in multiple values, one for each bearer established for the wireless device 10”. Fig. 10, [0114] “the slice ID may be received from a core network node, the central node 18 or it might be received from the UE, or both…a slice ID provided by the wireless device as a single value or multiple values for different bearer, one value for each bearer”. The first radio network node 12 receives the slice IDs and corresponding bearer established information from the wireless device 10. Centonza recites [0099], “A mapping of the slice ID per bearer may therefore be signaled by the first radio network node 12 to the second radio network node 15. The slice ID(s) associated to the wireless device 10 or associated to each bearer of the wireless device 10 may be signaled to the first radio network node 12 by a central node and then signaled by the first radio network node 12 to the second radio network node 15”. Fig. 10, [0114] “the slice ID may be received from a core network node, the central node 18 or it might be received from the UE, or both…a slice ID provided by the wireless device as a single value or multiple values for different bearer, one value for each bearer”. The first radio network node 12 receives from the core network node the slice IDs and associated bearers information of the wireless device 10. The first radio network node 12 transmits the slice IDs and associated bearer information of the wireless device 10 to the second radio network node 15. Centonza further recites Fig. 12, [0148] “The first radio network node 12 further comprises a memory 1206. The memory comprises one or more units to be used to store data on, such as sets of functionalities, match indications, identities of network slices, counted statistics, support indications, S1 interface mappings to network slices, applications to perform the methods disclosed herein when being executed, and similar”. The memory stores the slice IDs and associated bearers information of the wireless device 10.

Regarding independent claim 1, the closest prior art of Zhang discloses in Fig. 7, [0089] “The second network node 18 may receive a connection request from the wireless device 10 comprising a slice indication, which slice indication indicates the first network slice. That is, the wireless device 10 may request a connection to the first network slice by adding the slice ID of the first network slice into the request…the connection request may be NAS message”. The connection request is a NAS message. Fig. 10, [0111] “The wireless device 10 may perform a connection establishment in the second network by sending a connection request to the second core network node 20, via the second radio network node 16”. The radio network node 16 forwards a connection request with slice ID information to the core network node 20, [0109], where bearers or tunnels are established for the slice ID information in the connection request. [0083] the network is implemented using packets.

Regarding independent claim 1, the closest prior art of Xu discloses a gNB receiving a PDU session resource establishment request message from the AMF, where the message contains the N2 SM information and the NAS message (Xu, Fig. 15, [0367], [0373]-[0375]). The NAS message includes information of Single-Network Slice Selection Assistance Information (S-NSSAI), a PDU session identifier, a PDU session establishment request, etc. The N2 SM information includes an NG interface allocated by the core network, where the N2 interface is a control interface between the AMF and the NG-RAN, i.e. an NG-C. The PDU session resource establishment request message received from the AMF is an NG message because it is transmitted via the NG interface between the AMF in the core network and the gNB in the NG-RAN.

After careful consideration and search of the present claimed invention, the examiner finds the limitations of the claimed combination allowable over the prior art of record, when interpreted in accordance with the present specification description. More specifically, the cited prior arts, singly or in combination, fail to teach or disclose the following underlined claimed limitations “A communication method comprising: 
forwarding, by a first access network device to a core network device, a non-access stratum (NAS) message received from a terminal device, wherein the NAS message comprises information received from a terminal device about a correspondence between a packet data unit (PDU) session of the terminal device and a network slice; 
receiving, by the first access network device from the core network device, an NG application protocol (NGAP) message that comprises the information and a maximum quantity of accessible network slices of the terminal device; 
storing, by the first access network device, the information; and 
sending, by the first access network device, the information to a second access network device” as recited in independent claim 1 when considering the claim as a whole. The same rationale applies to independent claims 5, 7 and 13 disclosing similar features as independent claim 1, thus allowable over the prior art of record, when interpreted in accordance with the present specification description.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473